TERRELL, Justice.
This appeal is from a final judgment in favor of the plaintiff in an action for personal injuries. The record has been examined and the evidence on every material point was controverted. We do not see that a discussion of it would serve any useful purpose. Mr. Chief Justice SEBRING, Mr. Justice ROBERTS, Mr. Justice MATHEWS and Mr. Associate Justice WHITE are óf the view that the judgment should be reversed. They cite Stiles v. Munson S. S. Lines, D.C., 40 F.2d 276; The *355America, D.C., 35 F.Supp. 413; The Nereid, D.C., 40 F.Supp. 736; The S. S. Sexpapinto, D.C., 45 F.Supp. 255 and Morgan v. Oceanic Steam Nav. Co., 130 Misc. 570, 224 N.Y.S. 420 as supporting authority.
Mr. Justice TERRELL and Mr. Justice DREW are of the view that the question was one for the jury and that their verdict finds substantial supporting evidence in the record.
It results that the judgment must be and is hereby reversed.
Reversed.
SEBRING, C. J., and ROBERTS and MATHEWS, JJ., and WHITE, Associate Justice, concur.
THOMAS, J., hot participating.